  Case 8-18-78495-ast            Doc 14      Filed 03/26/19       Entered 03/26/19 12:13:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 IN RE
                                                              CHAPTER 7
 LAURA JEAN GREGORY,
 AKA L.J.'S CAFE,                                             CASE NO. 18-78495 ast
 TA D.A.R. BAR & GRILL, INC.,


                         DEBTOR.


                             ORDER GRANTING RELIEF FROM
                                THE AUTOMATIC STAY

       ON February 28, 2019, the Motion (the “Motion”) of Nationstar Mortgage LLC d/b/a Mr.

Cooper, (“Movant”) dated January 9, 2019, came before the Court, for relief from the automatic

stay with respect to the collateral known as 14 Lexington Avenue, West Babylon, NY 11704 (the

"Collateral"). This Court, having considered the evidence presented and the argument of the

parties, and with good cause appearing therefore, it is hereby

       ORDERED that the automatic stay, effect pursuant to 11 U.S.C. § 362(a), is hereby

terminated pursuant to 11 U.S.C. § 362(d)(1) as to Movant, its agents, assigns or successors in

interest, so that Movant, its agents, assigns or successors in interest, may take any and all actions

under applicable state law to exercise its remedies against the Collateral, and it is further

        ORDERED that the Chapter 7 Trustee shall be served with a copy of the referee’s report

of sale within (30) days of the report [if applicable], and shall be noticed with any surplus monies

realized from the sale of the Collateral, and it is further
    Case 8-18-78495-ast       Doc 14     Filed 03/26/19      Entered 03/26/19 12:13:54




        ORDERED, that all other relief sought in the Motion is denied




                                                             ____________________________
Dated: March 26, 2019                                                 Alan S. Trust
       Central Islip, New York                               United States Bankruptcy Judge
